Opinion by
Judge Lewis:
The issue for the jury to try in this case was whether the inquisition traversed is .true or not. Without a verdict of the jury finding it to be not true, the court was not authorized to render judgment for the restitution of the premises. Against neither of the traverses was such verdict rendered, and as to one of these there was no verdict at all.

R. H. Thompson, for appellants.

I. & J. Caldzvell & Winston, for appellees.
The special finding of the jury that the landlord did not agree with one of the tenants to release him as such, or from liability for the rent, did not seem to authorize the inference that either of them forcibly detained the premises from this landlord, for that finding might be true, and the inquisition not true.
The judgment of the court below is therefore reversed and cause remanded with directions to grant a new trial, and for further proceedings consistent with this opinion.